DISMISS and Opinion Filed August 14, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00470-CV

            CHIRON POINT INVESTMENTS FUND I, LLC, Appellant
                                V.
  SCOTT H. HOWARD, EDWIN B. HOWARD, AND KENNETH S. BRODY, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-09150

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Bridges
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant has

informed the Court that it no longer wishes to pursue the appeal. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




140470F.P05                                       /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CHIRON POINT INVESTMENTS                          On Appeal from the 14th Judicial District
FUND I, LLC, Appellant                            Court, Dallas County, Texas.
                                                  Trial Court Cause No. DC-11-09150.
No. 05-14-00470-CV        V.                      Opinion delivered by Justice Bridges.
                                                  Justices Francis and Lang-Miers,
SCOTT H. HOWARD, EDWIN B.                         participating.
HOWARD, AND KENNETH S. BRODY,
Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered August 14, 2014




                                            –2–